Citation Nr: 1302621	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to October 1990.  He died in April 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in April 2007 as result of complications of chronic alcoholism. 

2.  At the time of the Veteran's death, service connection had not been established for any disabilities. 

3.  There is no competent medical evidence that diabetes mellitus and atherosclerotic and hypertensive cardiovascular disease contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  

4.  There is no competent medical evidence that chronic alcoholism was secondary to posttraumatic stress disorder (PTSD). 



CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  The Court of Appeals for Veterans Claims (Court) held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was notified in letters dated in December 2007, September 2008 and April 2009 of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The letters also notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At the time of the Veteran's death, he was not service-connected for any disability.  The September 2008 and April 2009 notices also sufficiently informed the appellant of the evidence necessary to substantiate a claim for a condition for which the Veteran was not yet service-connected but where service connection was warranted.  Hupp at 342.  She was told that DIC benefits could be awarded based on a demonstration that the Veteran died from a service-related injury or disease and she was asked to submit evidence of treatment of the Veteran, or sufficient information for VA to obtain treatment records.  A 'service-related' injury or disease places in common language those conditions which service connection had not yet been granted but warrant service connection.  The timing defect of the September 2008 and April 2009 letters was cured by readjudications of the claim in a May 2009 statement of the case (SOC) and May 2011 and March 2012 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and also secured opinions in furtherance of the appellant's claim.  Pertinent VA opinions were obtained in April 2009 and May 2011.  38 C.F.R. § 3.159(c)(4).  The VA opinions obtained in this case are sufficient, as the examiners conducted complete reviews of the claims file and pertinent records, discussed all findings in the records considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the Veteran's disorders at the time of his death.  The Board finds that VA's duty to assist the appellant with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

The appellant asserts that the cause of the Veteran's death is related to his military service.  She contends that as the Veteran had service in the Republic of Vietnam, his diabetes mellitus was related to herbicide exposure and that his diabetes mellitus contributed to his death.  See, e.g., October 2007 claim.  Likewise, she asserts that the Veteran had heart disease that was due to herbicide exposure, which also contributed to his death.  See, e.g., May 2008 statement with notice of disagreement.  Lastly, the appellant contends that the Veteran's chronic alcoholism was due to PTSD and that his PTSD was related to his military service.  Id.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2012).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina], all chronic B-cell leukemias (including, but no limited to hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e). 

A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  38 C.F.R. § 3.309(e).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the cause of the Veteran's death is related to his military service.

In this case, the Veteran had not established service connection for any disability during his lifetime, nor has the appellant contended as such.  Rather, as noted above, the appellant contends that the Veteran's diabetes mellitus, heart disease and PTSD were related to his military service and that his alcoholism was due to PTSD.  

Initially, the Board observes that it has been confirmed that the Veteran had service in Vietnam.  His STRs show that he received dental treatment while in Vietnam and his personnel records also confirm service in Vietnam.  The DD Form 214 indicates that the veteran received the Vietnam Service Medal.  Therefore, the Board concedes exposure to herbicides.  As noted above, diabetes mellitus and ischemic heart disease are presumptively related to herbicide exposure regardless of when they manifested.  As such, the Board concludes that the Veteran's diabetes mellitus and atherosclerotic and hypertensive cardiovascular disease were related to his military service.

However, the evidence of record does not establish that the Veteran's diabetes mellitus and/or atherosclerotic and hypertensive cardiovascular disease caused or contributed substantially or materially to his death.  The Veteran's death certificate indicates that he died from complications of chronic alcoholism with atherosclerotic and hypertensive cardiovascular disease as a significant contributor to death but not resulting in the underlying cause of death.  This opinion thus carries relatively little weight of probative value.  In Van Slack v. Brown, 5 Vet. App. 499, 502 (1993), the Court held that medical evidence stating that a service-connected disorder was a "contributing factor." but which did not indicate a causal connection between the service-connected disability and the veteran's death, does not provide a basis for a grant of service connection for the cause of the veteran's death. 

Diabetes mellitus was not listed on the death certificate.  An autopsy was completed in April 2007.  The physician indicated that the Veteran's pathological diagnoses included chronic alcoholism; atherosclerotic and hypertensive cardiovascular disease; history of smoking with slight pulmonary anthracnose; and moderate putrefaction.  Diagnoses listed under chronic alcoholism included clinical history of insulin-dependent diabetes mellitus.  

A VA opinion pertaining to diabetes mellitus was obtained in April 2009.  The examiner noted the cause of death listed on the death certificate as well as the findings shown in the autopsy report.  The examiner opined that there was no evidence from the notes that the Veteran's diabetes played any significant role in his demise.  That opinion is uncontradicted.  The probative medical evidence of record fails to show that the Veteran's diabetes mellitus caused or contributed to his death.  No medical professional has provided any opinion as to that effect.  The Board acknowledges that the Veteran's autopsy report lists diabetes mellitus as a pathological diagnosis.  However, the totality of the pertinent evidence of record fails to show that the Veteran's diabetes mellitus contributed substantially or materially to his death; combined to cause his death; or aided or lent assistance to the production of death.  Even when considering the listing of diabetes mellitus in the Veteran's autopsy report, the examiner still provided a negative nexus opinion.  The evidence simply does not show a causal connection between the Veteran's diabetes mellitus and his death.  

The evidence also does not show a causal connection between the Veteran's atherosclerotic and hypertensive cardiovascular disease and his death in April 2007.  In this case, evidence of record fails to show that his heart disease contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  In reaching this conclusion, the Board acknowledges that the Veteran's death certificate listed his heart disease as a significant contributor but not resulting in the underlying cause of death of complications of chronic alcoholism (emphasis added).  The Board also acknowledges the autopsy report listing the Veteran's heart disease as a contributing cause.

However, in finding that the Veteran's heart disease did not contribute substantially or materially, did not combine to cause, and did not aid or lend assistance to the production of death, the Board observes that a VA opinion was obtained in May 2011.  The examiner reported the findings of the death certificate and autopsy.  The examiner noted that the latest medical records date from a 2006 hospitalization where EKG showing changes consistent with old myocardial infarctions.  There was no mention of heart disease or treatment in the records prior to the mention during the 2006 hospitalization.  Heart disease was not indicated to be a factor at admission and was not mentioned on discharge from the hospital.  It was the examiner's opinion that in the absence of medical records from the terminal illness, it was not possible to state if the Veteran's coronary artery disease contributed significantly to the Veteran's death without speculation.  After thoroughly reviewing the evidence of record, it does not appear that there are medical records from the terminal illness.  According to the autopsy report, the Veteran was found deceased at his home.  Thus, as the Veteran was not hospitalized or otherwise received medical treatment at the time of his death, it does not appear that there are any medical records in existence from the terminal illness.  In finding this, the Board observes that the appellant has not identified that such records exist.

In this case, the only medical opinion of record as to whether the Veteran's heart disease contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death is the May 2011 examiner's opinion.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Even with the listing of the Veteran's heart disease on both the death certificate and in the autopsy report, the VA examiner still was not able to conclusively opine that there was a causal connection between heart disease and the Veteran's death.  Thus, the evidence fails to establish that the Veteran's heart disease contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  The totality of the evidence simply does not show a causal connection between the Veteran's heart disease and his death.  

As for the appellant's contention that the Veteran's chronic alcoholism was due to PTSD, the Board initially observes that 38 U.S.C.A. §§ 105(a) and 1131 prohibit compensation where the "disability is a result of the veteran's . . . abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.  Accordingly, service connection for the cause of the Veteran's death due to complications of chronic alcoholism can only be granted if the evidence establishes that the Veteran's alcohol use was caused by a service-connected disability.  

Initially, the evidence does not conclusively establish that the Veteran had PTSD related to his military service.  Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a telephone switching technician.  The Board observes that the Veteran had not received any decorations or medals denoting participation in combat, nor does the appellant contend that the Veteran participated in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

A VA treatment record dated in June 2004 shows that the Veteran reported a stressor of witnessing a colleague and two Vietnamese burn to death with napalm.  He reported recurring nightmares of that event.  It was noted that the Veteran would need ongoing treatment for PTSD for which he might potentially be service-connected.  The remainder of the Veteran's treatment records do not show that he had PTSD treatment, nor is there evidence of a confirmed diagnosis in accordance with the DSM-IV based on a verified stressor.  In this regard, a letter from a private psychiatrist dated in July 2011 indicates that the Veteran did have PTSD based on his stressor of witnessing people burn to death with napalm.  This opinion was based on a review of the Veteran's treatment records, specifically the June 2004 record, as well as statements from the appellant.  The appellant reported that the Veteran complained of insomnia and flashbacks.  At times, she saw him with perspiration and waking up from flashbacks.  

The appellant's contentions throughout this appeal indicated that the Veteran drank heavily due to PTSD.  The June 2004 treatment record noted above indicates that the Veteran had a history of intermittent heavy alcohol use for six to seven years with up to three periods of sobriety.  Onset and present episodes appeared to be precipitated by conflicts in relationships.  None of the Veteran's medical records indicate that his chronic alcoholism was due to PTSD or that he had a confirmed diagnosis of PTSD in accordance with the DSM-IV based on a verified stressor.  

The totality of the evidence fails to establish that the Veteran's chronic alcoholism was due to PTSD.  The evidence does not adequately establish that the Veteran had PTSD related to his service.  The only reported stressor of record has not been confirmed.  Unfortunately, there are no statements in any of the Veteran's treatment records to indicate a fear of hostile military activity such that the amendment relaxing the verification of stressors applies.  However, even if the Veteran's PTSD was related to his military service, the Board reiterates that the evidence does not show that his chronic alcoholism was secondary to PTSD.  No medical professional has provided such opinion.  The appellant has reported the Veteran drank due to his PTSD and although the Veteran's records reflect chronic alcoholism, there is no nexus opinion relating alcohol abuse to PTSD.  The evidence simply fails to show that any diagnosed PTSD was related to the Veteran's service and that such disability caused his chronic alcoholism.

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused by his service in Vietnam, to include being due to diabetes mellitus, heart disease, and that his alcoholism  was secondary to PTSD.  However, there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to causation of the Veteran's death.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, her own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's death was due to his active military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


